746 N.W.2d 126 (2008)
In re PETITION FOR DISCIPLINARY ACTION AGAINST Albert A. GACIA, Jr., a Minnesota Attorney, Registration No. 219472.
No. A07-1819.
Supreme Court of Minnesota.
January 23, 2008.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Albert A. Garcia, Jr., committed professional misconduct warranting public discipline. Although respondent initially filed an answer to the petition, respondent and the Director have entered into a stipulation under which respondent admits certain allegations of the petition and the Director has withdrawn the remainder. The allegations that have not been withdrawn, and to which respondent admits, may be summarized as establishing that respondent included unethical terms in a fee agreement, failed to promptly return a substitution of counsel following his suspension from practice in February 2006, and made an unauthorized charge to a client's credit card, in violation of Minn. R. Prof. Conduct 8.4(d), 1.16(d), 1.4,1.5(a) and (b), and 8.4(c).
Respondent unconditionally admits the allegations of the petition that have not been withdrawn, waives his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and with the Director jointly recommends that the appropriate discipline is a public reprimand and probation for a period of two years, subject to the following conditions:
(a) Respondent shall cooperate fully with the Director's Office in its efforts to monitor compliance with this probation by promptly responding to the Director's correspondence by the due date. Respondent shall provide to the Director a current mailing address and shall immediately notify the Director of any change of address. Respondent shall cooperate with the Director's investigation of any allegations of unprofessional conduct which may come to the Director's attention. Upon the Director's request, respondent shall provide authorization for release of information and documentation to verify compliance with the terms of this probation.
(b) Respondent shall abide by the Minnesota Rules of Professional Conduct.
The court has independently reviewed the file and approves the jointly recommended discipline.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Albert A. Garcia, Jr., is publicly reprimanded and placed on probation for two years from the date of filing of this order, subject to the conditions set forth above. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/Alan C. Page
Associate Justice